UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4169
WILLIAM ALFRED PRESCOD, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-99-29-V)

                      Submitted: February 3, 2003

                      Decided: February 27, 2003

  Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

R. Edward Hensley, Jr., SMATHERS & NORWOOD, Canton, North
Carolina, for Appellant. Gretchen C.F. Shappert, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. PRESCOD
                             OPINION

PER CURIAM:

   William Alfred Prescod, Jr., appeals his conviction and sentence
following his guilty plea to conspiracy to possess with intent to dis-
tribute at least 1.5 kilograms of crack cocaine. His attorney has filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967), men-
tioning possible claims of ineffective assistance or prosecutorial mis-
conduct, but not exploring any specific arguments. Prescod has filed
a supplemental brief, raising numerous claims, most of which are
patently meritless. The few arguments requiring discussion are ana-
lyzed below.

                                  I.

  In 1994, Prescod was arrested by North Carolina police officers for
conspiracy to traffic cocaine. He was subsequently convicted in state
court and sentenced to five years imprisonment. Prescod asserts that
he was released in 1996. However, the presentence report states that
Prescod escaped in 1996.

   Nevertheless, in May 2000, Prescod and four co-conspirators were
indicted by a federal grand jury for conspiracy to possess with intent
to distribute a quantity of cocaine and cocaine base. In September
2000, the Government filed a superseding indictment charging only
Prescod with conspiracy to possess with intent to distribute at least
1.5 kilograms of cocaine base. The same co-conspirators charged in
the prior indictment were listed as co-conspirators in the superseding
indictment. In November 2000, Prescod pled guilty to the superseding
indictment without a written plea agreement. He was subsequently
sentenced to 360 months imprisonment.

                                  II.

   Prescod asserts that his guilty plea was unknowing because he
thought he was pleading guilty to the original indictment. The super-
seding indictment added a specific drug amount and limited the drugs
involved to crack cocaine only. However, Prescod’s allegations
regarding his state of mind are not supported by the record.
                       UNITED STATES v. PRESCOD                         3
   Prescod pled guilty before a magistrate judge. When he was sen-
tenced by the district court, his attorney raised this issue. The district
court questioned Prescod, and Prescod stated that he was aware he
had pled to a crack cocaine conspiracy and that he had pled guilty
freely and voluntarily. While he continued to challenge the fact that
he was responsible for 1.5 kilograms of crack cocaine at his sentenc-
ing hearing, he was specifically told at his Fed. R. Crim. P. 11 hearing
that he was charged with 1.5 kilograms or more, and he stated that he
understood. In addition, he was arraigned following the filing of the
superseding indictment, nearly a month before his guilty plea. Thus,
the record shows that Prescod’s claims that he thought he was plead-
ing to the original indictment are disingenuous.

                                   III.

   Prescod next argues that his indictment was defective because the
dates were incorrect as he was in jail during portions of the conspir-
acy charged. The sufficiency of an indictment is judged by whether
the indictment apprises the defendant of the charges he must meet and
whether the defendant would be protected against double jeopardy by
a judgment on the indictment. Russell v. United States, 369 U.S. 749,
763-64 (1962). The indictment in this case satisfies both tests. Pres-
cod was charged with conspiracy to possess with intent to distribute
at least 1.5 kilograms of cocaine base. The charge is sufficient to
notify the defendant of the offense.

   Regarding the dates, even if the indictment is incorrect, it does not
bar conviction. An indictment is sufficient if it charges facts which
show that the offense was committed within the statutory period of
limitations. United States v. Young, 862 F.2d 815, 818-19 (10th Cir.
1988). Here, the indictment charged a conspiracy running until May
1999, well within the statute of limitations. Moreover, even were
there error, Prescod’s guilty plea waived all non-jurisdictional defects
in the indictment. Tollett v. Henderson, 411 U.S. 258, 267 (1973).

                                   IV.

   Prescod next alleges that his conviction violated the Double Jeop-
ardy Clause because it was based on the same conduct as his earlier
state conviction. However, criminal penalties imposed on the same
4                      UNITED STATES v. PRESCOD
conduct by separate sovereigns do not constitute double jeopardy.
Abbate v. United States, 359 U.S. 187, 194-95 (1959).

                                   V.

   Prescod next asserts that there was not a proper factual basis for his
plea because he did not know several of the named conspirators.
According to Prescod, these conspirators joined the conspiracy after
he began his state prison term. However, while a defendant must have
a general awareness of other alleged conspirators, it is not required
that the defendant be personally acquainted with all co-conspirators
or know all the details of the venture. Blumenthal v. United States,
332 U.S. 539, 556-57 (1947). Regardless, Prescod pled guilty to a
conspiracy involving the persons named in the indictment. Prescod’s
guilty plea alone provides a sufficient factual basis that all persons
named were involved. See United States v. Willis, 992 F.2d 489, 490
(4th Cir. 1993) (guilty plea waives right to contest factual merit of
charges).

                                  VI.

   Prescod contends that the evidence was insufficient at sentencing
to support his firearm enhancement because no weapon was found in
his proximity (presumably, at the time of his arrest). A district court’s
determination as to whether a firearm was present and justifies
enhancement is a factual determination reviewed for clear error.
United States v. Apple, 915 F.2d 899, 914 (4th Cir. 1990). Under U.S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (2000), possession of a
dangerous weapon in the course of a drug crime, including a firearm,
subjects the defendant to a two-level sentencing enhancement. The
adjustment applies "if the weapon was present, unless it is clearly
improbable that the weapon was connected with the offense." USSG
§ 2D1.1, comment. (n.3).

   The evidence at the sentencing hearing showed that, during the
police investigation, Prescod was seen carrying firearms, and a pic-
ture of Prescod with a firearm was seized from his home. The officer
who testified at sentencing stated that Prescod threatened to shoot
people who owed him money for drugs. Finally, Prescod’s criminal
history included a 1992 conviction for carrying a concealed weapon.
                       UNITED STATES v. PRESCOD                        5
Consequently, the district court did not err in subjecting Prescod to
this enhancement.

                                  VII.

   Prescod contends that the prosecutor committed reversible error
when she permitted the officer at sentencing to testify that he had evi-
dence of $25,000 of wired money transfers when he, in fact, only had
$2000. However, the record reflects that the officer stated that, while
a large number of receipts were not with him at the courthouse, the
total reflected by the evidence within his possession was $25,000. The
district court was able to view this witness and assess his credibility.
Prescod offers no proof that the officer did not have the receipts he
claimed to possess. Accordingly, there was no evidence of prosecu-
torial misconduct.

                                 VIII.

   Finally, Prescod alleges that his attorney was ineffective in numer-
ous ways. Claims of ineffective assistance of counsel are generally
not cognizable on direct appeal. United States v. King, 119 F.3d 290,
295 (4th Cir. 1997). Rather, to allow for adequate development of the
record, federal prisoners must ordinarily pursue such claims in a
motion under 28 U.S.C. § 2255 (2000). United States v. Hoyle, 33
F.3d 415, 418 (4th Cir. 1994). An exception exists when the record
conclusively establishes ineffective assistance. King, 119 F.3d at 295.
The record in this appeal does not conclusively establish ineffective
assistance of counsel.

                                  IX.

   We have carefully reviewed Prescod’s remaining claims and find
them to be without merit. In addition, in accordance with Anders, we
have reviewed the entire record in this case and have found no merito-
rious issues for appeal. We therefore affirm Prescod’s conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
6                    UNITED STATES v. PRESCOD
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED